EXHIBIT 10.1.3

 

THIRD AMENDMENT TO  

REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of April 4, 2008, by and among HAVERTY FURNITURE COMPANIES,
INC., a Maryland corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of August 26, 2005, as amended by
that certain First Amendment to Revolving Credit Agreement, dated as of April
10, 2007 and as further amended by that certain Second Amendment to Revolving
Credit Agreement, dated as of October 19, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

 

1.

Amendments.

 

a.         Section 1.1 of the Credit Agreement is hereby amended by replacing
the definition of “Additional Commitment Amount” with the following:

“Additional Commitment Amount” shall mean at any time $70,000,000.

b.         Section 2.24 of the Credit Agreement is hereby amended by replacing
paragraphs (c) and (d) of such Section in their entirety with the following:

(c) [Reserved]

 

(d) An increase in the aggregate amount of the Revolving Commitments pursuant to
subsections (a) and (b) of this Section 2.24 shall become effective upon the
receipt by the Administrative Agent of a supplement or joinder in form and
substance satisfactory to the Administrative Agent executed by the Borrower,
each Additional Lender and each Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Commitments,



such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent may reasonably request.

c.         Section 6.1 of the Credit Agreement is hereby amended by replacing
such section in its entirety with the following:

Section 6.1 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
maintain on a consolidated basis, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2005, a Fixed Charge
Coverage Ratio of not less than:

 

Fiscal Quarter

Fixed Charge Coverage Ratio

 

 

Each Fiscal Quarter ending on or

1.50:1.0

prior to March 31, 2007

 

 

Each Fiscal Quarter ending after

1.15:1.0

March 31, 2007 and on or prior to

December 31, 2007

 

 

Each Fiscal Quarter ending after

1.05:1.0

December 31, 2007 and on or prior to

September 30, 2008

 

 

Each Fiscal Quarter ending after

1.15:1.0

September 30, 2008.

 

d.         Section 7.5 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:

Section 7.5.      Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend or distribution on any class of its stock, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, retirement, defeasance or other acquisition
of, any shares of capital stock or Indebtedness subordinated to the Obligations
of the Borrower or any options, warrants, or other rights to purchase such
capital stock or such Indebtedness, whether now or hereafter outstanding (each,
a “Restricted Payment”), except for (i) dividends and distributions payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries and (iii) cash
dividends paid on, and cash redemptions (excluding Stock Buybacks made pursuant
to clause (iv) below) of, the common stock of the Borrower so long as (x) no
Default or Event of Default has occurred and is continuing at the time such
dividend is paid or redemption is made, and (y) the aggregate amount of all such
Restricted Payments made by the Borrower in any Fiscal Year (including without
limitation the full Fiscal Year 2005) does not exceed the greater of (1)
$6,200,000 and (2) 50% of Consolidated Net Income (if greater than $0) earned



during the immediately preceding fiscal year; provided, further, that in the
event that such Restricted Payments actually paid in any Fiscal Year are less
than the maximum amount permitted in such year, the unused permitted amount for
such Fiscal Year may be carried forward two (but no more than two) Fiscal Years
to the immediately following two Fiscal Years and (iv) cash payments made to
purchase or redeem shares of the common stock of the Borrower (a “Stock
Buyback”) so long as (x) no Default or Event of Default has occurred and is
continuing at the time of such Stock Buyback, and (y) the aggregate amount of
all such Stock Buybacks after December 31, 2006, do not exceed $35,000,000.

 

e.          Schedule I to the Credit Agreement is hereby amended by replacing
such Schedule in its entirety with Schedule I attached hereto.

 

2.         Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) payment of an
amendment fee to each Lender that executes this Amendment in the amount of 0.25%
of such Lender’s Revolving Commitment, (ii) such other fees as the Borrower has
previously agreed to pay the Administrative Agent or any of its affiliates in
connection with this Amendment, (iii) reimbursement or payment of its costs and
expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent), (iv) evidence that Credit Services has
terminated the Credit Services Credit Agreement, and (v) executed counterparts
to this Amendment from the Borrower, each of the Guarantors and the Required
Lenders.

 

3.         Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)        The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;

 

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action;

 

(c)        The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries;

 

(d)       This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan



Party, enforceable against such Loan Party in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and

 

(e)        After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

4.         Effect of Amendment. Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

5.         Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

 

6.         No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

 

7.         Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

8.         Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

9.         Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.       Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

BORROWER:

 

HAVERTY FURNITURE COMPANIES, INC.

 

 

By:

/s/ Dennis L. Fink

Name:

Dennis L. Fink

Title:

EVP & CFO

 

 

 

LENDERS:

 

 

SUNTRUST BANK, individually and as Administrative Agent

 

 

By:

/s/ Kelly Gunter

Name:

Kelly Gunter

Title:

Vice President

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

/s/ Anne L. Sayles

Name:

Anne L. Sayles

Title:

Senior Vice President

 

 

REGIONS BANK

 

 

By:

/s/ Stephen H. Lee

Name:

Stephen H. Lee

Title:

Senior Vice President

 

 

Branch Banking & Trust Company

 

 

By:

/s/ Paul McLaughlin

Name:

Paul McLaughlin

Title:

Senior Vice President

 



Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing Level

Fixed Charge Coverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Percentage for Commitment Fee

I

Less than

1.75:1.00

1.75% per annum

0.175% per annum

II

Less than 2.00:1.00 but greater or equal to 1.75:1.00

0.875% per annum

0.15% per annum

III

Less than 2.25:1:00 but greater or equal to 2.00:1.00

0.750% per annum

0.125% per annum

IV

Greater than or equal to 2.25:1.00

0.625% per annum

0.10% per annum

 

 

 

 